ON APPLICATION FOR REHEARING
PER CURIAM.
Despite the contention on application for rehearing that the present ruling is broader, the sole issue we have determined is that an automobile owned by a business enterprise and used for business purposes is statutorily taxable as a commercial vehicle and is not within the former constitutional provision imposing a license tax of $3.00 “on automobiles for private use”. La.Const. of 1921, Art. 6, Section 22(a) as amended in 1940.
With this clarification, the application for rehearing is denied.
SUMMERS and DIXON, JJ., are of the opinion that a rehearing should be granted.